UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27816 REDWOOD MORTGAGE INVESTORS VIII, a California Limited Partnership (Exact name of registrant as specified in its charter) California 94-3158788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 900 Veterans Blvd., Suite 500, Redwood City, CA (Address of principal executive offices) (Zip Code) (650) 365-5341 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[]NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES[]NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X] NO 2 Part I –FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Consolidated Balance Sheets JUNE 30, 2011 (unaudited) AND DECEMBER 31, 2010 (audited) (in thousands) June 30, December 31, ASSETS Cash and cash equivalents $ $ Loans Secured by deeds of trust, net of discount of $2,881 at December 31, 2010 Principal Advances Accrued interest Unsecured 85 Allowance for loan losses ) ) Net loans Real estate owned (REO) Held for sale Held as investment, net REO, net Receivable from affiliate — 18 Other assets, net Total assets $ $ LIABILITIES AND CAPITAL Liabilities Bank loan, secured $ $ Mortgages payable Accounts payable Deferred revenue — Payable to affiliate Total liabilities Capital Partners’ capital Limited partners’ capital, subject to redemption, net General partners’ capital (deficit), net ) ) Total partners’ capital Non-controlling interest Total capital Total liabilities and capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2011 and 2010 (in thousands, except for per limited partner amounts) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue, net Interest income Loans $ Imputed interest on formation loan 79 Other interest income 1 16 2 39 Total interest income Interest expense Bank loan, secured Mortgages payable Amortization of discount on formation loan 79 Total interest expense Net interest income/(expense) ) ) Late fees 1 4 4 28 Other 2 3 4 7 Total revenues, net ) ) Provision/(recovery) for loan losses ) ) Operating Expenses Mortgage servicing fees Asset management fees Costs from Redwood Mortgage Corp. Professional services REO Rental operations, net ) ) Holding costs Loss on disposal 54 54 Impairment loss — 89 Other (3 ) 61 14 Total operating expenses Net income (loss) $ ) $ ) $ ) $ ) Net income (loss) Limited partners (99%) $ ) $ ) $ ) $ ) General partners (1%) $ ) $ ) $ ) $ ) $ ) Net income (loss) per $1,000 invested by limited partners for entire period Where income is reinvested $ ) $ ) $ ) $ ) Where partner receives income in monthly distributions $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Consolidated Statements of Changes in Partners’ Capital For the Six Months Ended June 30, 2011 (in thousands) (unaudited) Limited Partners Capital Total Account Unallocated Formation Limited Limited Syndication Loan, Partners’ Partners Costs Gross Capital Balance, December 31, 2010 $ $ ) $ ) $ Formation loan payments received — — Net income (loss) ) — — ) Allocation of syndication costs ) — — Withdrawals ) — — ) Early withdrawal penalties — Balance, June 30, 2011 $ $ ) $ ) $ General Partners Capital/ Total (Deficit) General Account Unallocated Partners’ Total General Syndication Capital/ Partners’ Partners Costs (Deficit) Capital Balance, December 31, 2010 $ ) $ ) $ ) $ Formation loan payments received — — — Net income (loss) ) — ) ) Allocation of syndication costs (2 ) 2 — — Withdrawals — — — ) Early withdrawal penalties — Balance, June 30, 2011 $ ) $ (8 ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2011 and 2010 (in thousands) (unaudited) Cash flows from operating activities Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Amortization of borrowings-related origination costs 86 Imputed interest on formation loan ) ) Amortization of discount on formation loan Provision/(recovery) for loan losses ) Depreciation from rental operations REO-loss on disposal 54 — REO-impairment loss 89 Change in operating assets and liabilities Accrued interest 54 ) Advances on loans ) ) Receivable from affiliate 18 ) Other assets ) ) Accounts payable ) ) Deferred revenue ) — Payable to affiliate ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities Loans originated ) ) Principal collected on loans Refund/(payments) for development of real estate ) ) Proceeds from disposition of real estate Net cash provided by (used in) investing activities Cash flows from financing activities Payments on bank loan ) ) Mortgages taken — Payments on mortgages ) ) Partners’ withdrawals ) ) Formation loan payments received Increase/(decrease) in non-controlling interest ) Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2011 and 2010 (in thousands) (unaudited) Supplemental disclosures of cash flow information Non-cash investing activities Real estate acquired through foreclosure/settlement on loans, net of liabilities assumed $ $ Cash paid for interest $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 1 – GENERAL In the opinion of the management of the partnership, the accompanying unaudited consolidated financial statements contain all adjustments, consisting of normal, recurring adjustments, necessary to present fairly the consolidated financial information included therein. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the partnership’s Form 10-K for the fiscal year ended December 31, 2010 filed with the Securities and Exchange Commission. The results of operations for the six month period ended June 30, 2011 are not necessarily indicative of the operating results to be expected for the full year. Redwood Mortgage Investors VIII, a California Limited Partnership, (“RMI VIII” or the “partnership”) was organized in 1993. The general partners are Michael R. Burwell (“Burwell”), an individual, Gymno Corporation (“Gymno”) and Redwood Mortgage Corp. (“RMC”), both California corporations that are owned and controlled directly or indirectly, by Michael R. Burwell through his individual stock ownership and as trustee of certain family trusts. The partnership was organized to engage in business as a mortgage lender for the primary purpose of making loans secured by deeds of trust on California real estate. Loans are being arranged and serviced by RMC. The general partners are solely responsible for partnership business, subject to the voting rights of the limited partners on specified matters. Any one of the general partners acting alone has the power and authority to act for and bind the partnership. The general partners are required to contribute to capital 1/10 of 1% of the aggregate capital contributions of the limited partners. As of June 30, 2011 the general partners had contributed capital in accordance with Section 4.1 of the partnership agreement. The rights, duties and powers of the general and limited partners of the partnership are governed by the limited partnership agreement and Sections 15900 et seq. of the California Corporations Code. The partnership completed its sixth offering stage in 2008. No additional offerings are contemplated at this time.Sales commissions owed to securities broker/dealers in conjunction with the offerings, are not paid directly out of the offering proceeds by the partnership. These commissions are paid by RMC as consideration for the exclusive right to originate loans for RMI VIII.To fund the payment of these commissions, during the offering periods, the partnership lent amounts to RMC to pay all sales commissions and amounts payable in connection with unsolicited orders to invest. On loans originated for RMI VIII, RMC may collect loan brokerage commissions (points) limited to an amount not to exceed four percent per year of the total partnership assets. The loan brokerage commissions are paid by the borrowers and thus, are not an expense of the partnership. Profits and losses are allocated among the limited partners according to their respective capital accounts monthly after one percent of profits and losses is allocated to the general partners. The monthly results are subject to subsequent adjustment as a result of quarterly and year-end accounting and reporting. Income taxes – federal and state – are the obligation of the limited partners, if and when taxes apply, other than for the annual California franchise taxes levied on and paid by the partnership. Burwell, Gymno, and RMC, as the general partners, are entitled to one percent of the profits and losses of RMI VIII. Beginning with calendar year 2010, and continuing until January 1, 2020, Gymno and RMC each assigned its right to one-third of one percent of profits and losses to Burwell in exchange for Burwell assuming one hundred percent of the general partners’ equity deficit. Beginning with the worldwide financial crisis in 2008, continuing with the Great Recession, and on-going into 2011, the combination of the general economic conditions, the constrained credit and financial markets, the distressed real estate markets, and the terms and the conditions of the amended and restated loan agreement dated October 2010 (and the preceding forbearance agreement) resulted in significant changes to the lending and business operations of the partnership, as well as to its balance sheet, results of operations and cash flows. 8 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 1 – GENERAL (continued) Formation loan RMC financed the payments to broker-dealers by borrowing funds (“the formation loan”) from RMI VIII.The formation loan is non-interest bearing and is being repaid equally over an approximate ten-year period commencing the year after the close of a partnership offering.Interest has been imputed at the market rate of interest in effect in the years the offerings closed. If the general partners are removed and RMC is no longer receiving payments for services rendered, the formation loan is forgiven. The formation loan is deducted from limited partners’ capital in the consolidated balance sheets. As payments are received from RMC, the formation loan’s balance outstanding and the deduction from capital is reduced. Commission and fees paid by borrowers to the general partners Brokerage commissions, loan originations – the partnership agreement provides for RMC to collect a loan brokerage commission for fees in connection with the review, selection, evaluation, negotiation and extension of loans, that is expected to range from approximately 2% to 5% of the principal amount of each loan made during the year. Total loan brokerage commissions are limited to an amount not to exceed four percent of the total company assets per year.The loan brokerage commissions are paid by the borrowers and thus, are not an expense of the partnership. Other fees – the partnership agreement provides for RMC or Gymno to receive fees for processing, notary, document preparation, credit investigation, reconveyance, and other mortgage related fees. The amounts received are customary for comparable services in the geographical area where the property securing the loan is located, payable solely by the borrower and not by the company. Syndication costs The partnership bears its own syndication costs, other than certain sales commissions, including legal and accounting expenses, printing costs, selling expenses and filing fees. Syndication costs are charged against partners’ capital and are allocated to individual partners consistent with the partnership agreement. Withdrawals In March 2009, in response to economic conditions, the dysfunction of the credit markets, the distress in the real estate markets, and the expected cash needs of the partnership, the partnership suspended capital liquidations, and is not accepting new liquidation requests until further notice. Term of the partnership The partnership is scheduled to terminate in 2032, unless sooner terminated as provided in the partnership agreement. 9 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The partnership’s consolidated financial statements include the accounts of its 100%-owned subsidiaries, Altura, LLC, Borrette Property Company, LLC, Broadway Property Company LLC, Diablo Villa Property Company, LLC, Diamond Heights Winery, LLC, The Element, LLC, Fremont Investment Property Company, LLC, Grand Villa Glendale, LLC, Howard Street Property Investors LLC, Lincoln Village LLC, Pine Acres LLC, Richmond Eddy Property Management, LLC, SF Dore LLC, Winchester Property Company LLC, and the partnership’s 72.5%-owned subsidiary, Larkin Property Company, LLC. All significant intercompany transactions and balances have been eliminated in consolidation. Reclassifications Certain reclassifications, not affecting previously reported net income or total partner capital, have been made to the previously issued consolidated financial statements to conform to the current year presentation. Management estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions about the reported amounts of assets and liabilities, and disclosures of contingent assets and liabilities, at the dates of the financial statements and the reported amounts of revenues and expenses during the reported periods. Such estimates relate principally to the determination of the allowance for loan losses, including the valuation of impaired loans, (which itself requires determining the fair value of the collateral), and the valuation of real estate held for sale and held as investment, at acquisition and subsequently. Actual results could differ significantly from these estimates. Collateral fair values are reviewed quarterly and the protective equity for each loan is computed. As used herein, “protective equity” is the arithmetic difference between the fair value of the collateral, net of any senior liens, and the loan balance, where “loan balance” is the sum of the unpaid principal, advances and the recorded interest thereon. This computation is done for each loan (whether impaired or performing), and while loans secured by collateral of similar property type are grouped, there is enough distinction and variation in the collateral that a loan-by-loan, collateral-by-collateral analysis is appropriate. The fair value of the collateral is determined by exercise of judgment based on management’s experience informed by appraisals (by licensed appraisers), brokers’ opinion of values, and publicly available information on in-market transactions.Historically, it has been rare for determinations of fair value to be made without substantial reference to current market transactions. However, in recent years, due to the low levels of real estate transactions, and the rising number of transactions that are distressed (i.e., that are executed by an unwilling seller – often compelled by lenders or other claimants – and/or executed without broad exposure or with market exposure but with few, if any, resulting offers), more interpretation, judgment and interpolation/extrapolation within and across property types is required. 10 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Management estimates (continued) Appraisals of commercial real property generally present three approaches to estimating value: 1) market comparables or sales approach; 2) cost to replace and 3) capitalized cash flows or investment approach. These approaches may or may not result in a common, single value.The market-comparables approach may yield several different values depending on certain basic assumptions, such as, determining highest and best use (which may or may not be the current use); determining the condition (e.g. as-is, when-completed, or for land when-entitled); and determining the unit of value (e.g. as a series of individual unit sales or as a bulk disposition). Further complicating this process already subject to judgment, uncertainty and imprecision are the current low transaction volumes in the residential, commercial and land markets, and the variability that has resulted. This exacerbates the imprecision in the process, and requires additional considerations and inquiries as to whether the transaction was entered into by a willing seller in a functioning market or the transaction was completed in a distressed market, in which the predominant number of sellers are surrendering properties to lenders in partial settlement of debt (as is currently prevalent in the residential markets and is occurring more frequently in commercial markets) and/or participating in “arranged sales” to achieve partial settlement of debts and claims and to generate tax advantage. Either way, the present market is at historically low transaction volumes with neither potential buyers nor sellers willing to transact. In certain asset classes the time elapsed between transactions – other than foreclosures – was 12 or more months. The uncertainty in the process is exacerbated by the tendency in distressed market for lesser-quality properties to transact while upper echelon properties remain off the market – or come on and off the market – because these owners often believe in the intrinsic value of their properties (and the recoverability of that value) and are unwilling to accept non-economic offers from opportunistic – often all cash – acquirers taking advantage of distressed markets. This accounts for the ever lower transaction volumes for higher quality properties which exacerbate the perception of a broadly declining market in which each succeeding transaction establishes a new low. Management has the requisite familiarity with the markets the partnership lends in generally and of the collateral properties specifically to analyze sales-comparables and assess their suitability/applicability. Management is acquainted with market participants – investors, developers, brokers, lenders – that are useful, relevant secondary sources of data and information regarding valuation and valuation variability. These secondary sources may have familiarity with and perspectives on pending transactions, successful strategies to optimize value, and the history and details of specific properties - on and off the market – that enhance the process and analysis that is particularly and principally germane to establishing value in distressed markets and/or property types (such as land held for development and for units in a condominium conversion). Multiple inputs from different sources often collectively provide the best evidence of fair value. In these cases expected cash flows would be considered alongside other relevant information.Management’s analysis of these secondary sources, as well as the analysis of comparable sales, assists management in preparing its estimates regarding valuations, such as collateral fair value.However, such estimates are inherently imprecise and actual results could differ significantly from such estimates. 11 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Cash and cash equivalents The partnership considers all highly liquid financial instruments with maturities of three months or less at the time of purchase to be cash equivalents. Periodically, partnership cash balances in banks exceed federally insured limits. Loans, advances and interest income Loans generally are stated at the unpaid principal balance (principal). Management has discretion to pay amounts (advances) to third parties on behalf of borrowers to protect the partnership’s interest in the loan. Advances include, but are not limited to, the payment of interest and principal on a senior lien to prevent foreclosure by the senior lien holder, property taxes, insurance premiums, and attorney fees. Advances generally are stated at the principal balance and accrue interest until repaid by the borrower. The partnership may fund a specific loan origination net of an interest reserve to insure timely interest payments at the inception (one to two years) of the loan. As monthly interest payments become due, the partnership funds the payments into the affiliated trust account. If based upon current information and events, it is probable the partnership will be unable to collect all amounts due according to the contractual terms of the loan agreement; a loan may be designated as impaired. Impaired loans are included in management’s periodic analysis of recoverability. Any subsequent payments on impaired loans are applied to late fees and then to reduce first the accrued interest, then advances, and then unpaid principal. The partnership may on occasion negotiate and enter into contractual workout agreements with borrowers whose loans are past maturity or who are delinquent in making payments which can delay and/or alter the loan’s cash flow and delinquency status. Interest is accrued daily based on the unpaid principal balance of the loans. An impaired loan continues to accrue as long as the loan is in the process of collection and is considered to be well-secured. Loans are placed on non-accrual status at the earlier of management’s determination that the primary source of repayment will come from the foreclosure and subsequent sale of the collateral securing the loan (which usually occurs when a notice of sale is filed) or when the loan is no longer considered well-secured. When a loan is placed on non-accrual status, the accrual of interest is discontinued; however, previously recorded interest is not reversed. A loan may return to accrual status when all delinquent interest and principal payments become current in accordance with the terms of the loan agreement. 12 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Allowance for loan losses Loans and the related accrued interest and advances are analyzed on a periodic basis for ultimate recoverability. Delinquencies are identified and followed as part of the loan system. Delinquencies are determined based upon contractual terms. For impaired loans, a provision is made for loan losses to adjust the allowance for loan losses to an amount considered by management to be adequate, with due consideration to collateral values, such that the net carrying amount (unpaid principal balance, plus advances, plus accrued interest less the specific allowance) is reduced to the present value of future cash flows discounted at the loan’s effective interest rate, or, if a loan is collateral dependent, to the estimated fair value of the related collateral net of any senior loans, which would include costs to sell in arriving at net realizable value if planned disposition of the asset securing a loan is by way of sale. The fair value estimates are derived from information available in the real estate markets including similar property, and may require the experience and judgment of third parties such as commercial real estate appraisers and brokers. The partnership charges off uncollectible loans and related receivables directly to the allowance account once it is determined the full amount is not collectible. Loans determined not to be individually impaired are grouped by the property type of the underlying collateral, and for each loan and for the total by property type, the amount of protective equity or amount of exposure to loss (i.e., the dollar amount of the deficiency of the fair value of the underlying collateral to the loan balance) is computed. Based on its knowledge of the borrowers and their historical (and expected) performance, and the exposure to loss as indicated in the analysis, management estimates an appropriate reserve by property type for probable credit losses in the portfolio. Because the partnership is an asset-based lender and because specific regions, neighborhoods and even properties within the same neighborhoods, vary significantly as to real estate values and transaction activity, general market trends, which may be indicative of a change in the risk of a loss, are secondary to the condition of the property, the property type and the neighborhood/region in which the property is located, and do not enter substantially into the determination of the amount of the non-specific (i.e. general) reserves. 13 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Real estate owned (REO), held for sale REO, held for sale includes real estate acquired in full or partial settlement of loan obligations generally through foreclosure that is being marketed for sale. REO, held for sale is recorded at acquisition at the lower of the recorded investment in the loan, plus any senior indebtedness, or at the property’s net realizable value, which is the fair value less estimated costs to sell, as applicable. Any excess of the recorded investment in the loan over the net realizable value is charged against the allowance for loan losses. The fair value estimates are derived from information available in the real estate markets including similar property, and often require the experience and judgment of third parties such as commercial real estate appraisers and brokers. The estimates figure materially in calculating the value of the property at acquisition, the level of charge to the allowance for loan losses and any subsequent valuation reserves. After acquisition, costs incurred relating to the development and improvement of property are capitalized to the extent they do not cause the recorded value to exceed the net realizable value, whereas costs relating to holding and disposition of the property are expensed as incurred. After acquisition, REO, held for sale is analyzed periodically for changes in fair values and any subsequent write down is charged to operating expenses. Any recovery in the fair value subsequent to such a write down is recorded – not to exceed the net realizable value at acquisition – as an offset to operating expenses. Gains or losses on sale of the property are recorded in other income or expense. Recognition of gains on the sale of real estate is dependent upon the transaction meeting certain criteria related to the nature of the property and the terms of the sale including potential seller financing. Real estate owned (REO), held as investment, net REO, held as investment, net includes real estate acquired in full or partial settlement of loan obligations generally through foreclosure that is not being marketed for sale and is either being operated, such as rental properties; is being managed through the development process, including obtaining appropriate and necessary entitlements, permits and construction; or are idle properties awaiting more favorable market conditions. REO, held as investment, net is recorded at acquisition at the lower of the recorded investment in the loan, plus any senior indebtedness, or at the property’s estimated fair value, less estimated costs to sell, as applicable. After acquisition, costs incurred relating to the development and improvement of the property are capitalized, whereas costs relating to operating or holding the property are expensed. Subsequent to acquisition, management periodically compares the carrying value of real estate to expected undiscounted future cash flows for the purpose of assessing the recoverability of the recorded amounts. If the carrying value exceeds future undiscounted cash flows, the assets are reduced to estimated fair value. Recently issued accounting pronouncements The FASB has issued ASU 2011-02 (April 2011), “A Creditor’s Determination of Whether Restructuring is a Troubled Debt Restructuring,” providing guidance to lenders for evaluating where a modification or restructuring of a loan as a Troubled Debt Restructuring (TDR). ASU 2011-02 provides expanded guidance on whether:1) the lender has granted a “concession” and 2) whether the borrower is experiencing “financial difficulties.” The ASU is effective for the first interim or annual period beginning after June 15, 2011 (i.e. the third quarter of 2011) and is required to be applied retroactively for all modifications and restructuring activities in 2011. The partnership adopted ASU 2011-02 effective January 1, 2011. The FASB issued ASU 2011-04 “Fair Value Measurement (Topic 820):Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRs”.The ASU is effective for interim and annual periods beginning after December 15, 2011 with prospective application.The company is evaluating the effect of the ASU. 14 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 3 – GENERAL PARTNERS AND RELATED PARTIES The general partners are entitled to one percent of the profits and losses, which amounted to $(36,000) and $(133,000) for the three months ended and $(46,000) and $(131,000) for the six months ended June 30, 2011 and 2010, respectively. Formation loan Formation loan transactions are presented in the following table at June 30, 2011 ($ in thousands). Formation loan made $ Unamortized discount on imputed interest ) Formation loan made, net Repayments to date ) Early withdrawal penalties applied ) Formation loan, net Unamortized discount on imputed interest Balance, June 30, 2011 $ During the three months ended June 30, 2011 and 2010, $79,000, and $142,000, respectively, was recorded related to amortization of the discount on imputed interest, and for the six months ended June 30, 2011 and 2010, $204,000, and $289,000, respectively, was recorded. The following commissions and fees are paid by borrowers to the general partners. Brokerage commissions, loan originations There were no loan brokerage commissions paid by the borrowers in the three and six months ended June 30, 2011 and 2010. Other fees Other fees totaled $755 and $3,080 for the three month periods ended June 30, 2011 and 2010, respectively, and $1,205 and $4,310 for the six month periods ended June 30, 2011 and 2010, respectively. The following fees are paid by the partnership to RMC. Mortgage servicing fees RMC may earn mortgage servicing fees of up to 1.5% annually of the unpaid principal of the loan portfolio or such lesser amount as is reasonable and customary in the geographic area where the property securing the mortgage is located from RMI VIII.Historically, RMC charged one percent annually, and at times waived additional amounts to improve the partnership’s earnings.Such fee waivers were not made for the purpose of providing the partnership with sufficient funds to satisfy withdrawal requests, nor were such waivers made in order to meet any required level of distributions, as the partnership has no such required level of distributions. RMC does not use any specific criteria in determining the amount of fees, if any, to be waived. The decision to waive fees and the amount, if any, to be waived, is made by RMC in its sole discretion. 15 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 3 – GENERAL PARTNERS AND RELATED PARTIES (continued) Mortgage servicing fees (continued) Mortgage servicing fees are summarized in the following table for the three and six months ended June 30 ($ in thousands). Three months ended June 30, Six months ended June 30, Chargeable by RMC $ Waived by RMC ) Charged $ Asset management fees The general partners receive monthly fees for managing the partnership’s loan portfolio and operations of up to 1/32 of 1% of the “net asset value” (3/8 of 1% annually). At times, the general partners have charged less than the maximum allowable rate to enhance the partnership’s earnings. Such fee waivers were not made with the purpose of providing the partnership with sufficient funds to satisfy withdrawal requests, nor to meet any required level of distributions, as the partnership has no such required level of distributions. RMC does not use any specific criteria in determining the exact amount of fees, if any, to be waived. The decision to waive fees and the amount, if any, to be waived, is made by RMC in its sole discretion. Asset management fees for the three months ended June 30, 2011 and 2010, were $240,000 and $306,000, respectively, and for the six months ended June 30, 2011 and 2010, were $487,000 and $610,000, respectively. No asset management fees were waived during any period reported. Costs from RMC RMC, an affiliate of the general partners, is reimbursed by the partnership for operating expenses incurred on behalf of the partnership, including without limitation, accounting and audit fees, legal fees and expenses, postage and preparation of reports to limited partners, and out-of-pocket general and administration expenses. The decision to request reimbursement of any qualifying charges is made by RMC in its sole discretion.Operating expenses were $456,000 and $112,000, for the three months ended June 30, 2011 and 2010, respectively, and $566,000 and $224,000, for the six months ended June 30, 2011 and 2010, respectively.To the extent some operating expenses incurred on behalf of RMI VIII were not charged by RMC, the financial position and results of operations for the partnership would be different. NOTE 4 – LOANS The partnership generally funds loans with a fixed interest rate and a five-year term. As of June 30, 2011, approximately 70% of the partnership’s loans (representing 86% of the aggregate principal balance of the partnership’s loan portfolio) have a five year term or less from loan inception. The remaining loans have terms longer than five years. As of June 30, 2011, approximately 34% of the loans outstanding (representing 63% of the aggregate principal balance of the partnership’s loan portfolio) provide for monthly payments of interest only, with the principal due in full at maturity. The remaining loans require monthly payments of principal and interest, typically calculated on a 30 year amortization, with the remaining principal balance due at maturity. 16 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 4 – LOANS (continued) Secured loans unpaid principal balance (principal) Secured loan transactions are summarized in the following table ($ in thousands). Six months ended June 30, Principal, beginning of year $ $ New loans added 60 Borrower repayments ) ) Foreclosures ) ) Principal, end of period $ $ Loan characteristics Secured loans had the characteristics presented in the following table ($ in thousands). June 30, December 31, Number of secured loans 64 79 Secured loans – principal $ $ Secured loans – interest rates range (fixed) 4.75-12.00 % 2.75-12.00 % Average secured loan – principal $ $ Average principal as percent of total principal % % Average principal as percent of partners’ capital % % Average principal as percent of total assets % % Largest secured loan – principal $ $ Largest principal as percent of total principal % % Largest principal as percent of partners’ capital % % Largest principal as percent of total assets % % Smallest secured loan – principal $ 79 $ 79 Smallest principal as percent of total principal % % Smallest principal as percent of partners’ capital % % Smallest principal as percent of total assets % % Number of counties where security is located (all California) 24 27 Largest percentage of principal in one county % % Number of secured loans in foreclosure status 16 13 Secured loans in foreclosure – principal $ $ Number of secured loans with an interest reserve — — Interest reserves $ — $ — 17 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 4 – LOANS (continued) Loan characteristics (continued) As of June 30, 2011, the partnership’s largest loan, in the unpaid principal balance of $37,923,000 (representing 21.34% of outstanding secured loans and 12.80% of partnership assets) has an interest rate of 9.25% and is secured by a condominium/apartment complex located in Sacramento County, California. This loan matured July 1, 2010. The partnership has been pursuing the borrower on several fronts to obtain satisfaction of the debt, including having the courts place a receiver in charge of the property. In February 2011, the partnership filed a notice of default on the loan.In May 2011, the borrower filed bankruptcy.In July 2011, the partnership was granted relief of stay by the bankruptcy court enabling the foreclosure to proceed. Larger loans sometimes increase above 10% of the secured loan portfolio or partnership assets as these amounts decrease due to limited partner withdrawals, loan payoffs and restructuring of existing loans. Distribution of loans within California Secured loans are distributed within California as summarized in the following table ($ in thousands). June 30, 2011 December 31, 2010 Loans Principal Percent Loans Principal Percent San Francisco 9 $ 30 % 11 $ 29 % San Francisco Bay Area (1) 27 38 33 38 Northern California (1) 13 28 16 28 Southern California 15 4 19 5 Total secured loans 64 $ 100 % 79 $ 100 % Excludes line(s) above Loans disbursements/construction loans The partnership makes construction and rehabilitation loans which are not fully disbursed at loan inception. The partnership has approved the borrowers up to a maximum loan balance; however, disbursements are made periodically during completion phases of the construction or rehabilitation or at such other times as required under the loan documents and would be funded from available cash balances and future cash receipts. The partnership does not maintain a separate cash reserve to hold the undisbursed obligations, which are intended to be funded. As of June 30, 2011, there was one such loan; however, the borrower is in default negating any funding obligation. The status of the partnership’s loans, which are periodically disbursed as of June 30, 2011, is set forth below ($ in thousands). Complete Construction Rehabilitation Disbursed funds $ — $ Undisbursed funds $ — $ — Construction loans are determined by the management to be those loans made to borrowers for the construction of entirely new structures or dwellings, whether residential, commercial or multifamily properties. For each such construction loan, the partnership has approved a maximum balance for such loan; however, disbursements are made in phases throughout the construction process. As of June 30, 2011, the partnership had no commitments for construction loans. Upon project completion construction loans are reclassified as permanent loans. Funding of construction loans is limited to 10% of the loan portfolio. 18 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 4 – LOANS (continued) The partnership also makes loans, the proceeds of which are used to remodel, add to and/or rehabilitate an existing structure or dwelling, whether residential, commercial or multifamily properties and which, in the determination of management, are not construction loans. Many of these loans are for cosmetic refurbishment of both interiors and exteriors of existing condominiums. The refurbished units will then be sold to new owners, repaying the partnership’s loan. These loans are referred to by management as “Rehabilitation Loans”. As of June 30, 2011 the partnership had $17,000,000 in Rehabilitation Loans, however, the borrower is in default negating any funding obligation. While the partnership does not classify Rehabilitation Loans as Construction Loans, Rehabilitation Loans carry some of the same risks as Construction Loans. There is no limit on the amount of Rehabilitation Loans the partnership may make. Lien positions Secured loans had the lien positions presented in the following table ($ in thousands). June 30, 2011 December 31, 2010 Loans Principal Percent Loans Principal Percent First trust deeds 29 $ 40 % 37 $ 43 % Second trust deeds 33 60 40 57 Third trust deeds 2 — 2 — Total secured loans 64 100 % 79 100 % Liens due other lenders at loan closing Total debt $ $ Appraised property value at loan closing $ $ Percent of total debt to appraised values (LTV) at loan closing (2) 66.12 % 63.07 % Based on appraised values and liens due other lenders at loan closing. The loan to value computation does not take into account subsequent increases or decreases in property values following the loan closing nor does it include decreases or increases of the amount owing on senior liens to other lenders by payments or interest accruals, if any. Property values likely have changed, particularly over the last two years, and the portfolio’s current loan to value ratio likely is higher than this historical ratio. Property type Secured loans summarized by property type of the collateral are presented in the following table ($ in thousands). June 30, 2011 December 31, 2010 Loans Principal Percent Loans Principal Percent Single family 51 $ 77 % 63 $ 77 % Multi-family 3 3 5 4 Commercial 9 20 10 19 Land 1 — 1 — Total secured loans 64 $ 100 % 79 $ 100 % 19 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 4 – LOANS (continued) Property type (continued) Single family properties include owner-occupied and non-owner occupied single family homes (1-4 unit residential buildings), condominium units, townhouses, and condominium complexes. From time to time, loan originations in one sector or property type become more active due to prevailing market conditions. The current concentration of the partnership’s loan portfolio in condominium properties may pose additional or increased risks. Recovery of the condominium sector of the real estate market is generally expected to lag behind that of single-family residences. In addition, availability of financing for condominium properties has been, and will likely continue to be, constricted and more difficult to obtain than other property types. As of June 30, 2011 and December 31, 2010, $122,670,000 and $135,948,000, respectively, of the partnership’s loans were secured by condominium properties. Condominiums may create unique risks for the partnership that are not present for loans made on other types of properties. In the case of condominiums, a board of managers generally has discretion to make decisions affecting the condominium building, including regarding assessments to be paid by the unit owners, insurance to be maintained on the building, and the maintenance of that building, which may have an impact on the partnership loans that are secured by such condominium property. The partnership may have less flexibility in foreclosing on the collateral for a loan secured by condominiums upon a default by the borrower. Among other things, the partnership must consider the governing documents of the homeowners association and the state and local laws applicable to condominium units, which may require an owner to obtain a public report prior to the sale of the units. Scheduled maturities Secured loans are scheduled to mature as presented in the following table ($ in thousands). Scheduled maturities Loans Principal Percent 9 $ 6 16 29 13 3 2 1 8 1 Thereafter 4 1 Total future maturities 52 41 Matured at June 30, 2011 12 59 Total secured loans 64 $ 100 % It is the partnership’s experience that loans may be repaid or refinanced before, at or after the contractual maturity date. For matured loans, the partnership may continue to accept payments while pursuing collection of amounts owed from borrowers. Therefore, the above tabulation for scheduled maturities is not a forecast of future cash receipts. Matured loans The partnership may periodically negotiate various workout agreements with borrowers whose loans are past maturity or who are delinquent in making payments. The partnership is not obligated to fund additional money as of June 30, 2011. 20 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 4 – LOANS (continued) Matured loans (continued) Secured loans past maturity are summarized in the following table ($ in thousands). June 30, December 31, Secured loans past maturity Number of loans (3) (4) 12 13 Principal $ $ Advances Accrued interest Loan balance $ $ Percent of loans 59 % 47 % The secured loans past maturity include nine and ten loans as of June 30, 2011 and December 31, 2010, respectively, also included in the secured loans in non-accrual status. The secured loans past maturity include 12 and 11 loans as of June 30, 2011 and December 31, 2010, respectively, also included in the secured loans delinquency category. Delinquency Secured loans summarized by payment delinquency are presented in the following table ($ in thousands). June 30, December 31, 30-89 days past due $ $ 90-179 days past due 180 or more days past due Total past due Current Total secured loans $ $ The partnership reports delinquency based upon the most recent contractual agreement with the borrower. Interest income accrued on loans contractually past due 90 days or more as to principal or interest payments during the six months ended June 30, 2011 and 2010 was $291,000 and $1,886,000, respectively. Accrued interest on loans contractually past due 90 days or more as to principal or interest payments at June 30, 2011 and December 31, 2010 was $11,333,000 and $12,078,000, respectively. At June 30, 2011, the partnership had eight workout agreements in effect with an aggregate principal of $4,261,000. Of the eight borrowers, seven, with an aggregate principal of $4,145,000, had made all required payments under the workout agreements and were included in the above table as current.Four of the eight loans, with an aggregate principal of $1,137,000 were designated impaired and were in non-accrual status. 21 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 4 – LOANS (continued) Delinquency (continued) At December 31, 2010, the partnership had 14 workout agreements in effect with an aggregate principal of $20,444,000. Of the 14 borrowers, 11, with an aggregate principal of $19,097,000 had made all required payments under the workout agreements and the loans were included in the above table as current. The three loans which were 90 or more days past due, were not designated impaired and were accruing interest. Ten of the 14 loans, with an aggregate principal of $19,223,000 were designated impaired and 6 of the 10 impaired loans with an aggregate principal of $10,131,000 were in non-accrual status. Loans in non-accrual status Secured loans in nonaccrual status are summarized in the following table ($ in thousands). June 30, December 31, Secured loans in nonaccrual status Number of loans 25 28 Principal $ $ Advances Accrued interest Loan balance $ $ Foregone interest $ $ At June 30, 2011 and December 31, 2010, there were seven and four loans, respectively, with loan balances of $5,943,000 and $1,327,000, respectively, that were contractually 90 or more days past due as to principal or interest and not in non-accrual status. Impaired loans Secured loans designated as impaired loans are summarized in the following table at and for the six months ended June 30, 2011 and for the year ended December 31, 2010 ($ in thousands). June 30, December 31, Principal $ $ Recorded investment (5) $ $ Impaired loans without allowance $ $ Impaired loans with allowance $ $ Allowance for loan losses, impaired loans $ $ Recorded investment is the sum of principal, advances, and interest accrued for financial reporting purposes. 22 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 4 – LOANS (continued) Impaired loans (continued) Impaired loans had the average balances and interest income recognized and received in cash as presented in the following table ($ in thousands). June 30, December 31, Average recorded investment $ $ Interest income recognized $ $ Interest income received in cash $ $ Modifications and troubled debt restructurings During the six months ended June 30, 2011, the partnership modified three loans by extending the maturity date, lowering the interest rate, deferring some payments or reducing the monthly payment. Two of the modified loans qualified as a troubled debt restructuring under GAAP resulting in a loss of approximately $63,000. NOTE 5 – ALLOWANCE FOR LOAN LOSSES Allowance for loan losses activity is presented in the following table ($ in thousands). Six months ended June 30, Balance, beginning of year $ $ Provision/(recovery) for loan losses ) Charge-offs, net Charge-offs ) ) Recoveries — — Charge-offs, net ) ) Balance, June 30 $ $ Specific reserves $ $ General reserves Balance, June 30 $ $ Ratio of charge-offs, net during the period to average secured loans outstanding during the period % % 23 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Notes to Consolidated Financial Statements June 30, 2011 (unaudited) NOTE 5 – ALLOWANCE FOR LOAN LOSSES (continued) Allowance for loan losses applicable to secured loans (by property type) and the percentage of principal (by property type) are presented in the following table ($ in thousands). June 30, 2011 December 31, 2010 Amount Percent Amount Percent Allowance for loan losses Secured loans by property type Single family $ 77 % $ 77 % Multi-family 3 4 Commercial 20 19 Land 10 — 10 — Total for secured loans $ 100 % $ 100 % Unsecured loans $
